Appeal Reinstated; Motion
Granted; Vacated and Remand and Memorandum Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00072-CV
____________
 
ZAVAL-TEX CONSTRUCTION COMPANY, MID CONTINENT
MEASUREMENT, INC., EMS USA, INC., AND OCTAVIO VEGA, Appellants
 
V.
 
ALFONSO GARZA, Appellee
 

On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2009-60719
 
 
 

M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed October 27, 2010.  On May
12, 2011, the parties filed a joint motion to vacate the judgment and remand
the cause to the trial court for rendition of judgment in accordance with the
parties= settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
            Accordingly, we vacate the judgment signed October 27, 2010,
and we remand the cause to the trial court for rendition of judgment in
accordance with the parties= agreement.
 
                                                                                    PER
CURIAM
 
 
Panel consists of Justices Anderson,
Brown, and Christopher.